DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/28/2022.
Claims 1, 5, 9, 13, 17 have been amended.
Claims 4, 12, 20 have been cancelled.
Claims 1-3, 5-11, 13-19 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anne Davis Barry, Reg. No. 47,408 on 05/10/2022.
The application has been amended as follows: 
In Claims:
Claims 1-3 remain same as presented.

Claim 4 remain cancelled.

5. (Currently Amended) The computer-implemented method of claim 1, wherein the second address space is assigned more threads than the address space based at least in part on the address space and the second address space having the same priority level, and on the second address space having a greater percentage of the data than the address space.

6. (Currently Amended) The computer-implemented method of claim 1, wherein the address space is assigned more threads than a second address space assigned to a second computer program having a lower priority level than the address space.

Claims 7-11 remain same as presented.

Claim 12 remain cancelled.

13. (Currently Amended) The system of claim 9, wherein the second address space is assigned more threads than the address space based at least in part on the address space and the second address space having the same priority level, and on the second address space having a greater percentage of the data than the address space.

14. (Currently Amended) The system of claim 9, wherein the address space is assigned more threads than a second address space assigned to a second computer program having a lower priority level than the address space.

Claims 15-19 remain same as presented.

Claim 20 remain cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “wherein at least a portion of the data is located in a second address space of the computer and the determining is further based at least in part on a percentage of the data that is located in the second address space of the computer.”
	Claims 9 and 17 are a system claim and a product claim corresponding to the method claim 1, and are allowable for the same reasons.
	Claims 2, 3, 5-8, 10, 11, 13-16, 18, 19 depend either directly or indirectly on claim 1, 9 or 17 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 21, 2022